Case: 16-17346     Date Filed: 01/29/2018   Page: 1 of 23


                                                                        [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-17346
                            Non-Argument Calendar
                          ________________________

                                Agency No. 15-2


JONES TOTAL HEALTH CARE PHARMACY, LLC,
SND HEALTHCARE, LLC,

                                                                         Petitioners,

                                      versus

DRUG ENFORCEMENT ADMINISTRATION,

                                                                        Respondent.
                          ________________________

                    Petition for Review of a Decision of the
                           Drug Enforcement Agency
                          ________________________

                               (January 29, 2018)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Before this Court is a petition for review of a final order of the United States

Drug Enforcement Administration (“DEA”) revoking Jones Total Health Care
              Case: 16-17346   Date Filed: 01/29/2018   Page: 2 of 23


Pharmacy, LLC’s (“Jones Pharmacy”) certificate of registration under the

Controlled Substances Act (“CSA”) to dispense controlled substances and denying

SND Healthcare, LLC’s (“SND Healthcare”) application for a certificate of

registration to dispense controlled substances. The DEA Acting Administrator

revoked Jones Pharmacy’s registration after determining that it unlawfully

dispensed controlled substances and that Cherese Jones, the pharmacy’s owner and

operator, failed to accept full responsibility for the misconduct. Because Jones

also owned and operated SND Healthcare, the Acting Administrator denied SND

Healthcare’s pending application for the same reasons. Jones Pharmacy and SND

Healthcare (“Petitioners”) then filed this petition for review, arguing that the

DEA’s decision is arbitrary and capricious. We disagree, so we deny the petition

for review.

                                        I.

      Jones Pharmacy is a community pharmacy started by Jones in Fort

Lauderdale.   Jones graduated from Texas A&M University with a Doctor of

Pharmacy degree in 2000 and worked in clinical and retail pharmacy positions

before opening Jones Pharmacy in February 2010.

      Jones Pharmacy was registered with the DEA to dispense substances

controlled by the CSA, 21 U.S.C. § 801, et seq. In 2013, Jones sought to open




                                        2
                 Case: 16-17346   Date Filed: 01/29/2018    Page: 3 of 23


SND Healthcare and submitted an application for registration to dispense

controlled substances through that entity.

      The CSA creates “a closed regulatory system making it unlawful to

manufacture, distribute, dispense, or possess any controlled substance except in a

manner authorized by the CSA.” See Gonzales v. Raich, 545 U.S. 1, 13 (2005).

Pharmacies that dispense prescription medications that are controlled substances

are required to obtain proper registration from the Attorney General. See 21

U.S.C. §§ 822(a), 823(f); Gonzales v. Oregon, 546 U.S. 243, 250–51 (2006).

Under the CSA, the responsibility for the proper prescribing and dispensing of

controlled substances, which must be for “a legitimate medical purpose,” is on the

prescribing practitioner, “but a corresponding responsibility rests with the

pharmacist who fills the prescription.” 21 C.F.R. § 1306.04(a). Thus, pharmacists

have a “corresponding responsibility” to refuse to fill prescriptions that are not

issued for a legitimate medical purpose. See id.

      The Attorney General has the authority to deny, revoke, or suspend

registrations.     See 21 U.S.C. §§ 823(f), 824(a).        The Attorney General has

delegated this authority to the DEA. See United States v. Lippner, 676 F.2d 456,

460 (11th Cir. 1982) (holding that the functions vested in the Attorney General by

the Comprehensive Drug Abuse Prevention Act were properly delegated to the

DEA). When an existing registration is proposed for revocation, the DEA must


                                             3
              Case: 16-17346    Date Filed: 01/29/2018      Page: 4 of 23


serve an “order to show cause” on the registrant and give the registrant an

opportunity for a hearing before an Administrative Law Judge (“ALJ”) in order to

contest the proposed action. See 21 U.S.C. § 824(c).

      On October 6, 2014, the DEA issued an order to show cause proposing to

revoke Jones Pharmacy’s existing registration and to deny SND Healthcare’s

application for registration. In the order, the DEA alleged that, from February

2010 to July 2012, Jones Pharmacy “repeatedly failed to ensure that it filled only

prescriptions issued for legitimate medical purposes within the usual course of

professional practice.” Jones Pharmacy, according to the order, repeatedly ignored

“obvious and unresolvable red flags of diversion.” The order also alleged record-

keeping violations. According to the order, Jones Pharmacy’s practices warranted

denial of SND Healthcare’s application because Jones was the owner and operator

of both entities and they were one integrated enterprise.

      Petitioners requested a hearing, which was held before an ALJ in March

2015. At the hearing, the ALJ heard testimony from several persons, including

Domingo Gonzales (a DEA diversion investigator), Mary Crane (a Pharmacy

Inspector for the Florida Department of Health), Dr. Tracy Gordon (the

government’s expert), Donna Horn (Jones Pharmacy’s expert), and Jones.

      After the hearing, the ALJ issued her findings of fact, conclusions of law,

and recommendations that the DEA Acting Administrator revoke Jones


                                          4
              Case: 16-17346     Date Filed: 01/29/2018   Page: 5 of 23


Pharmacy’s registration and deny SND Healthcare’s application for registration.

The ALJ credited the testimony of Gordon, who reviewed over one-hundred

prescriptions filled by Jones Pharmacy between February 2010 and July 2012 and

found that they had one or more “red flags”—indicia that the prescriptions were

not issued for a legitimate medical purpose—and should not have been filled.

According to Gordon, these red flags included the following: (1) individuals

traveling long distances to fill prescriptions; (2) prescriptions for drug “cocktails,”

known for their abuse potential, such as oxycodone and Xanax; (3) individuals

who arrived together with identical or nearly identical prescriptions; (4) purported

pain patients with prescriptions for immediate-release rather than long-acting

narcotics; (5) cash purchases; and (6) doctors prescribing outside the scope of their

usual practice. The ALJ credited Gordon’s testimony that many of these red flags

could not have been resolved by the pharmacists.              Accordingly, the ALJ

determined that Jones Pharmacy violated its “corresponding responsibility” by

filling controlled-substances prescriptions with unresolved red flags.

      Crediting Gonzales’s testimony and other evidence submitted by the

government, the ALJ also found additional indicators that Jones Pharmacy

dispensed controlled substances unlawfully. The ALJ cited statistics showing that,

from February 2010 to July 2012, Jones Pharmacy’s business was based primarily

on sales of controlled substances. In addition, of the more than 3,000 controlled-


                                          5
             Case: 16-17346     Date Filed: 01/29/2018   Page: 6 of 23


substance prescriptions filled, 99% were for immediate-release drugs, 89% were

for “cocktail” drugs, and 93% were paid for in cash. The ALJ noted that these

statistics were “unusually high compared to national averages.” For instance,

according to a report from the IMS Institute of Healthcare Informatics, the national

average for cash sales between 2007 and 2011 was 6%. The ALJ also found that

Jones Pharmacy’s high markup on the price per pill—including 415 instances

where the markup on the price per pill was over 1,000%—combined with the high

rate of cash-based customers indicated diversion because “it elucidates a customer

base willing to pay exorbitant prices for a drug the customer could otherwise

purchase at a nearby pharmacy for much less.”

      The ALJ rejected Petitioners’ contentions that Jones was unaware of the

concept of “red flags” and that she did not know or have reason to know that the

prescriptions filled by Jones Pharmacy were not written for a legitimate medical

purpose. The ALJ was unpersuaded by testimony offered by Jones Pharmacy’s

expert Horn, who stated that pharmacists were generally unaware of the concept of

red flags during the relevant time period. Instead, the ALJ credited the contrary

testimony of the government’s expert, Gordon, and concluded that “the concept of

red flags has long been recognized as a reflection of the norms of the pharmacy

profession,” so Jones Pharmacy’s purported ignorance was not a credible defense.




                                         6
             Case: 16-17346     Date Filed: 01/29/2018    Page: 7 of 23


      Having found that the government met its burden of establishing a prima

facie case that revocation of Jones Pharmacy’s registration was in the public

interest, the ALJ then addressed whether Jones Pharmacy put forward sufficient

evidence to show that it could be trusted with a registration going forward. The

ALJ explained that a registrant must establish two things to rebut the government’s

prima facie face: (1) full acceptance of responsibility and (2) remedial measures so

that such violations will not happen in the future. Based on Jones’s testimony at

the hearing, the ALJ determined that she had not fully accepted responsibility for

Jones Pharmacy’s unlawful dispensing of controlled substances. Citing agency

precedent holding that acceptance of responsibility is an independent and essential

requirement for rebutting the government’s prima facie case, the ALJ declined to

address Jones Pharmacy’s remedial efforts. See, e.g., Holiday CVS, L.L.C., 77 Fed.

Reg. 62316, 62323, 2012 WL 4832770 (Oct. 12, 2012).

      Petitioners filed exceptions in May 2015, which the Acting Administrator

overruled in a 54-page final order issued on October 31, 2016. Addressing and

rejecting many of the arguments we are faced with here, and which we address in

more detail below, the Acting Administrator adopted the ALJ’s recommendations.

This petition for review followed. See 21 U.S.C. § 877.

                                        II.




                                         7
             Case: 16-17346      Date Filed: 01/29/2018     Page: 8 of 23


      We may set aside the Acting Administrator’s final decision if it is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with the law.” 5

U.S.C. § 706(2)(A).     “The arbitrary and capricious standard is exceedingly

deferential.” Defs. of Wildlife v. U.S. Dep’t of Navy, 733 F.3d 1106, 1115 (11th

Cir. 2013) (internal quotation marks omitted).            We may not substitute our

judgment for that of the agency so long as its conclusions are rational and based on

the evidence before it. Miccosukee Tribe of Indians of Fla. v. United States, 566

F.3d 1257, 1264 (11th Cir. 2009). Nevertheless, we may set aside a decision as

“arbitrary and capricious when, among other flaws, the agency has relied on

factors which Congress has not intended it to consider, entirely failed to consider

an important aspect of the problem, [or] offered an explanation for its decision that

runs counter to the evidence before the agency.” High Point, LLLP v. Nat’l Park

Serv., 850 F.3d 1185, 1193–94 (11th Cir. 2017) (internal quotation marks omitted).

      The Acting Administrator’s factual findings are conclusive if supported by

substantial evidence.   21 U.S.C. § 877.       Substantial evidence is less than a

preponderance of the evidence, but rather such relevant evidence as a reasonable

person would accept as adequate to support a conclusion. Consolo v. Fed. Mar.

Comm’n, 383 U.S. 607, 619–90 (1966). An administrative agency’s finding is

supported by substantial evidence even if “two inconsistent conclusions [could be

drawn] from the evidence.” Id.


                                          8
               Case: 16-17346       Date Filed: 01/29/2018       Page: 9 of 23


                                              III.

       The DEA may revoke registration to dispense controlled substances upon a

finding that the registrant “has committed such acts as would render his

registration . . . inconsistent with the public interest.” 21 U.S.C. § 824(a)(4).

Likewise, the DEA may deny registration to dispense controlled substances if such

registration is “inconsistent with the public interest.” 21 U.S.C. § 823(f).

       Section 823 lists five factors that “shall be considered” in determining the

public interest.      21 U.S.C. § 823(f).       These factors include “[t]he applicant’s

experience in dispensing, or conducting research with respect to controlled

substances,” as well as “[c]ompliance with applicable State, Federal, or local laws

relating to controlled substances.”                Id. § 823(f)(2), (4).1         The Acting

“Administrator must consider each factor, though he need not make explicit

findings as to each one and can give each factor the weight [he] determines is



       1
          In full, the statute directs that the following five factors shall be considered in
determining the public interest:

       (1) The recommendation of the appropriate State licensing board or professional
       disciplinary authority.
       (2) The applicant’s experience in dispensing, or conducting research with respect
       to controlled substances.
       (3) The applicant’s conviction record under Federal or State laws relating to the
       manufacture, distribution, or dispensing of controlled substances.
       (4) Compliance with applicable State, Federal, or local laws relating to controlled
       substances.
       (5) Such other conduct which may threaten the public health and safety.

21 U.S.C. § 823(f).
                                               9
             Case: 16-17346    Date Filed: 01/29/2018    Page: 10 of 23


appropriate.” Akhtar-Zaidi v. Drug Enf’t Admin., 841 F.3d 707, 711 (6th Cir.

2016).

      The government bears the initial burden of proving that registration is

inconsistent with the public interest.        21 C.F.R. § 1301.44(d), (e).   If the

government proves its prima facie case, the burden of proof shifts to the registrant

to show why it can be trusted with a registration. Morall v. Drug Enf’t Admin.,

412 F.3d 165, 174 (D.C. Cir. 2005).

      Here, Petitioners do not dispute that the government met its initial burden of

proving that Jones Pharmacy’s registration was inconsistent with the public

interest. The record supports the agency’s determination that Jones Pharmacy

unlawfully filled numerous controlled substance prescriptions that were not issued

for a legitimate medical purpose. See 21 C.F.R. § 1306.04(a). As discussed above,

the evidence showed that Jones Pharmacy from February 2010 through July 2012

filled over one-hundred prescriptions that had at least one red flag that Jones

Pharmacy did not attempt to resolve and that could not have been resolved. The

government also put forward other substantial evidence indicating that the

controlled substances dispensed by Jones Pharmacy were being diverted for

improper use. Accordingly, the agency reasonably determined that revocation of

Jones Pharmacy’s registration was in the public interest because of Jones




                                         10
             Case: 16-17346     Date Filed: 01/29/2018   Page: 11 of 23


Pharmacy’s failure to comply with federal laws relating to controlled substances.

See 21 U.S.C. § 823(f)(4).

      Petitioners instead challenge as arbitrary and capricious the DEA’s

determination that Jones Pharmacy did not prove that it could be trusted with a

registration notwithstanding the prior misconduct. In particular, Petitioners argue

that the agency’s finding that Jones, the owner and operator of Jones Pharmacy,

did not credibly accept full responsibility is fatally flawed for a number of reasons.

The agency, according to Petitioners, misconstrued Jones’s testimony, relied too

heavily on the severity of the misconduct, and unreasonably refused to consider the

remedial measures Jones Pharmacy put in place after the time period at issue.

Petitioners also contend that the agency’s choice of the most severe sanction—

revocation—was inconsistent with prior agency decisions that either suspended or

continued registrations despite more egregious misconduct.

      We address Petitioners’ arguments in three parts. First, we conclude that

substantial evidence supports the agency’s determination that Jones did not

credibly accept full responsibility. Second, we hold that the agency’s refusal to

consider Jones Pharmacy’s remedial measures does not render its decision

arbitrary or capricious in the circumstances of this case. Finally, we find that the

chosen sanction was not arbitrary or capricious.

A.    Acceptance of Responsibility


                                         11
             Case: 16-17346    Date Filed: 01/29/2018   Page: 12 of 23


      At the outset, we agree with the other circuits that have addressed this issue

that the DEA may properly consider a registrant’s acceptance of responsibility in

determining if registration should be revoked. See MacKay v. Drug Enf’t Admin.,

664 F.3d 808, 820 (10th Cir. 2011) (“The DEA may properly consider whether a

physician admits fault in determining if the physician’s registration should be

revoked.”); Hoxie v. Drug Enf’t Admin., 419 F.3d 477, 483 (6th Cir. 2005) (“The

DEA properly considers the candor of the physician and his forthrightness in

assisting in the investigation and admitting fault important factors in determining

whether the physician’s registration should be revoked.”). If a pharmacy has failed

to comply with its responsibilities in the past, it makes sense for the agency to

consider whether the pharmacy will change its behavior in the future. MacKay,

664 F.3d at 820; Alfa Labs., Inc. v. Drug Enf’t Admin., 54 F.3d 450, 452 (7th Cir.

1995) (“An agency rationally may conclude that past performance is the best

predictor of future performance.”).     “[T]hat consideration is vital to whether

continued registration is in the public interest.” MacKay, 664 F.3d at 820.

      Turning to the facts at hand, substantial evidence supports the DEA’s

determination that Jones did not fully accept responsibility for Jones Pharmacy’s

unlawful dispensing practices. The ALJ, who heard Jones testify in person and

was therefore in the best position to assess Jones’s credibility, extensively




                                         12
             Case: 16-17346    Date Filed: 01/29/2018   Page: 13 of 23


reviewed Jones’s testimony and found her admission of fault to be equivocal at

best. In relevant part, the ALJ summarized Jones’s testimony as follows:

      Ms. Jones claimed that she was following her corresponding
      responsibility [to fill only legitimate prescriptions] as she understood
      it from 2010–2012 when over a hundred prescriptions that were
      presented with multiple unresolved red flags were dispensed at Jones
      Pharmacy. Ms. Jones purported to accept responsibility for Jones
      Pharmacy’s dispensing practices by repeatedly asserting that she did
      what she knew at the time, but now she knows she could have done
      more.

      The ALJ found, however, that Jones made other statements that

demonstrated she “does not fully understand her corresponding responsibility even

yet today.” For example, Jones indicated on cross-examination that she did not

understand that the law required her to make sure that prescriptions were issued for

legitimate medical purposes before filling them. And, significantly, she did not

admit that Jones Pharmacy’s past dispensing practices failed to comply with its

legal obligations. Thus, the ALJ concluded that Jones did not accept responsibility

and that her claimed ignorance about her legal responsibilities, particularly her

continued lack of understanding of those responsibilities, was no excuse. The

Acting Administrator agreed with the ALJ’s findings after conducting his own

review of Jones’s testimony.

      Petitioners maintain that the agency’s assessment of whether Jones accepted

responsibility is fatally flawed for a number of reasons. They insist that Jones

accepted responsibility by acknowledging and correcting her mistakes, and that the
                                        13
             Case: 16-17346     Date Filed: 01/29/2018     Page: 14 of 23


ALJ’s interpretation of her testimony was strained and unreasonable. The ALJ,

according to Petitioners, failed to properly consider Jones’s explanation that her

misunderstanding of her responsibilities was based in part on what she learned

while working at other pharmacies earlier in her career. Petitioners also contend

that the ALJ, by drawing a negative inference from Jones’s attempt to explain why

she failed to comply with her corresponding responsibility in the past, imposed a

test for acceptance of responsibility “that can only be met by the most blatant

offenders” who knowingly violate their responsibilities.

      Petitioners’ arguments are unpersuasive. To begin with, both the ALJ and

the Acting Administrator considered Jones’s explanation of her conduct and

reasonably concluded that her purported confusion or ignorance was not a valid

excuse. Jones believed that it was the prescribing physician’s responsibility to

issue medically legitimate prescriptions. That may be true, but as a pharmacist

registered with the DEA, Jones had a “corresponding responsibility” not to fill

prescriptions that were not issued for a medically legitimate purpose. 21 C.F.R.

§ 1306.04(a).   The “corresponding responsibility” rule is not new, see United

States v. Hayes, 595 F.2d 258, 261 & n.6 (5th Cir. 1979) (holding that pharmacists

have an obligation “not to fill an order that purports to be a prescription but is not a




                                          14
                Case: 16-17346     Date Filed: 01/29/2018      Page: 15 of 23


prescription within the meaning of the statute”),2 nor is it unreasonable for the

DEA to expect a pharmacist entrusted with dispensing highly regulated, addictive,

and potentially destructive substances to fully understand her obligations under the

law, regardless of prior work experience.

         Moreover, the ALJ credited the government’s evidence that a pharmacist

who exercised her corresponding responsibility would not have filled the

prescriptions that Jones Pharmacy did from February 2010 to July 2012. The

government’s evidence reflected that Jones Pharmacy from February 2010 to July

2012 filled at least one-hundred prescriptions with one or more unresolved red

flags.       In addition, Jones Pharmacy’s business during that time was based

substantially on immediate-release “cocktail” pain medications purchased with

cash at a high markup on the price per pill.

         As the Acting Administrator stated, however, “notwithstanding the obvious

and compelling evidence that the prescriptions lacked a legitimate medical

purpose, [Jones] continued to deny that the prescriptions were unlawfully

dispensed.” To be sure, Jones indicated in her testimony that she was naïve, made

mistakes, and could and should have done “more digging” to verify prescriptions.

But Petitioners have not identified any clear admission by Jones—regardless of

whether she acted knowingly or not—that she understood Jones Pharmacy violated

         2
        This Court adopted as binding precedent all Fifth Circuit decisions prior to October 1,
1981. Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                              15
             Case: 16-17346     Date Filed: 01/29/2018   Page: 16 of 23


its obligations under the CSA. Instead, Jones reiterated her belief that Jones

Pharmacy was fulfilling its responsibilities as she understood them at the time.

      Jones’s refusal to admit that Jones Pharmacy’s dispensing practices violated

its obligations under federal law reflects that she did not “recognize[] the extent of

[the] misconduct.” MacKay, 664 F.3d at 820. It also supports the factual finding,

critical to both the ALJ’s and the Acting Administrator’s decisions, that Jones did

not fully understand her legal obligations as a pharmacist.

      Nor was the finding that Jones did not fully understand her obligations under

21 C.F.R. § 1306.04(a) based on some strained interpretation of her testimony.

Jones’s statements at the hearing show that she continued to struggle with the idea

that pharmacists have an independent duty, apart from the prescribing physician, to

ensure that prescriptions are issued for medically legitimate purposes before filling

them. For instance, when asked on cross-examination whether she knew “one way

or another” if she had a corresponding responsibility, Jones answered, “I did not

know that the law said that I had to make sure that prescriptions said it was

legitimate, medically legitimate[,]” even “sitting here today.” And despite Jones’s

assertions to the contrary, pharmacists do not need to practice medicine or

independently examine a patient in order to determine in certain cases that a

prescription was not issued for a legitimate medical purpose. See Hayes, 595 F.2d

at 261 & n.6 (“[A] pharmacist can know that prescriptions are issued for no


                                         16
               Case: 16-17346        Date Filed: 01/29/2018        Page: 17 of 23


legitimate medical purpose without his needing to know anything about medical

science.”).

       Finally, we reject Petitioners’ argument that the ALJ impermissibly required

Jones to admit to knowing misconduct in order to accept responsibility. For

starters, the record supports an inference of knowing misconduct, even though

Jones maintained that the misconduct was not intentional.3 More significantly,

however, Jones could have maintained that the misconduct was not intentional

while, at the same time, recognizing at the hearing that it nonetheless violated the

pharmacy’s obligations under the CSA. We do not know whether the agency

would have credited that testimony, of course, but it was reasonable for the agency

to conclude that her failure to clearly acknowledge even unintentional misconduct

demonstrated a lack of understanding of her legal obligations.

       Because the record supports the Acting Administrator’s findings that Jones

did not acknowledge the prior misconduct and still did not understand the scope of

her responsibilities under the CSA, we conclude that the determination that Jones

did not fully accept responsibility for Jones Pharmacy’s misconduct was rational

and supported by substantial evidence. See Miccosukee Tribe, 566 F.3d at 1264;

Consolo, 383 U.S. at 619–90.


       3
           Indeed, the Acting Administrator determined that Jones Pharmacy’s “pharmacists
either knew or were willfully blind to the fact that the prescriptions were issued in violation of 21
C.F.R. § 1306.04(a).”
                                                 17
             Case: 16-17346    Date Filed: 01/29/2018   Page: 18 of 23


B.    Remedial Measures

      We acknowledge that Jones Pharmacy appears to have implemented policies

to address the misconduct at issue here. According to Petitioners, these remedial

efforts are evidence that they can be trusted with registrations going forward, so it

was unreasonable for the DEA to ignore that evidence even if Jones did not

unequivocally admit fault.

      Of course, corrective measures undertaken by a pharmacy are certainly

relevant to whether it can be trusted with a registration to dispense controlled

substances. At the same time, though, the DEA must have confidence that, if the

registration is continued, the pharmacy will faithfully comply with its obligations

under the CSA. See 21 U.S.C. § 823(f)(4); Holiday CVS, 77 Fed. Reg. at 62345–

46.   If a pharmacy shows that it does not understand the extent of the past

misconduct or its current responsibilities under the law, the DEA rationally could

doubt that the pharmacy would faithfully comply in the future with its obligations

under the CSA.

      Here, the DEA’s refusal to consider Jones Pharmacy’s remedial measures

does not render the decision to revoke its registration arbitrary and capricious. The

Acting Administrator explained that, based on the scope and duration of

misconduct, Jones’s failure to acknowledge that misconduct, and her testimony

that she still does not understand the scope of a pharmacist’s obligations under the


                                         18
              Case: 16-17346       Date Filed: 01/29/2018       Page: 19 of 23


CSA, he had no confidence that either entity owned or operated by Jones (Jones

Pharmacy and SND Healthcare) would faithfully comply with the CSA. 4 We

conclude that the Acting Administrator’s determination was rational and supported

by substantial evidence in the record. See Miccosukee Tribe, 566 F.3d at 1264.

Accordingly, the Acting Administrator’s decision to revoke Jones Pharmacy’s

registration as inconsistent with the public interest was not arbitrary, capricious, or

an abuse of discretion.

C.     Choice of Sanction

       Petitioners    contend      that   the        Acting   Administrator      unreasonably

recommended the severe sanction of revocation when the DEA has imposed lesser

sanctions under equal or more egregious circumstances. We disagree.

       Under the APA, the agency’s “choice of sanction is entitled to substantial

deference.” MacKay, 664 F.3d at 820. It is not to be overturned unless it is

“unwarranted in law or without justification in fact.” Butz v. Glover Livestock

Comm’n Co., Inc., 411 U.S. 182, 186 (1973) (internal quotation marks omitted);

MacKay, 664 F.3d at 820; Morall, 412 F.3d at 181. Where, as here, Congress

intended to grant the agency significant discretion, “mere unevenness in the

application of the sanction does not render its application in a particular case


       4
         We also note that the Acting Administrator found that, even if Jones had credibly
accepted full responsibility, he still would have revoked Jones Pharmacy’s registration because
the “proven misconduct [was] so extensive and egregious.”
                                                19
             Case: 16-17346    Date Filed: 01/29/2018   Page: 20 of 23


‘unwarranted in law.’” Butz, 411 U.S. at 186; see 21 U.S.C. § 823(f) (directing the

DEA to make registration decisions based on the “public interest”). The agency’s

sanction may be set aside, however, if it represents a “flagrant departure” from

agency policy and practice. See Chein v. Drug Enf’t. Admin., 533 F.3d 828, 835

(D.C. Cir. 2008).

      Here, Petitioners have not shown that the agency’s choice of sanction was

unwarranted in law or without justification in fact. The DEA decisions Petitioners

rely on are distinguishable because, in each of the decisions, the agency found that

the registrant had rebutted the government’s case by, among other things,

admitting fault or expressing remorse. The general pattern of the cited decisions is

that a physician engaged in misconduct attributable in part to alcoholism or drug

abuse, sought treatment, did not engage in other misconduct since obtaining

treatment, and expressed remorse or otherwise accepted responsibility for the

misconduct. See Karen A. Kruger, M.D., 69 Fed. Reg. 7016, 7017–18, 2004 WL

250335 (Feb. 12, 2004); Theodore Neujahr, D.V.M., 65 Fed. Reg. 5680, 5682,

2000 WL 126521 (Feb. 4, 2000); Jimmy H. Conway, Jr., M.D., 64 Fed. Reg.

32271, 32274, 1999 WL 389996 (June 16, 1999); Robert G. Hallermeier, M.D., 62

Fed. Reg. 26818, 26821, 1997 WL 249912 (May 15, 1997).

      Petitioners focus on the past misconduct in these cases, but they do not cite

any decision in which the DEA has continued a registration despite finding that the


                                        20
             Case: 16-17346        Date Filed: 01/29/2018   Page: 21 of 23


registrant did not fully accept responsibility.         Because substantial evidence

supports the DEA’s finding that Jones did not accept responsibility for the

misconduct in this case, Petitioners have not shown that the agency’s choice of

sanction represented a flagrant departure from prior practice. See Chein, 533 F.3d

at 835. Therefore, the agency’s decision to revoke Jones Pharmacy’s registration

was not arbitrary or capricious.

                                           IV.

      Finally, Petitioners argue that the ALJ violated their due-process rights by

denying discovery of a report prepared by the government’s expert, Tracy Gordon.

Petitioners contend that, without the report, they were unable to challenge the

expert’s credibility and the basis of her opinions.

      As a general matter, a party’s entitlement to discovery in an administrative

proceeding is governed by the agency’s own rules.            See, e.g., McClelland v.

Andrus, 606 F.2d 1278, 1285 (D.C. Cir. 1979). Nevertheless, the agency is bound

to ensure that its procedures meet basic due process requirements. Id. at 1285–86.

“Therefore, discovery must be granted if in the particular situation a refusal to do

so would so prejudice a party as to deny him due process.” Id. at 1286.

      The Acting Administrator found that Petitioners were not prejudiced because

they were “fully apprised of the Government’s theory of the case and the evidence

it intended to rely on and [they] had ample opportunity to prepare a defense.” The


                                            21
             Case: 16-17346    Date Filed: 01/29/2018   Page: 22 of 23


Acting Administrator further noted that the report was not offered as evidence and

that Petitioners were able to fully cross-examine the expert about her testimony

and the basis of her opinions at the hearing. Finding Petitioners’ claim of prejudice

purely speculative, the Acting Administrator concluded that the ALJ properly

denied discovery of the expert’s report.

      Here, we agree with the Acting Administrator that Petitioners have not

shown prejudice flowing from the denial of discovery of the expert report.

Petitioners claim that they needed the report because it “formed the basis of the

DEA’s case,” but as the Acting Administrator found, Petitioners were fully

informed of the government’s theory of the case and the evidence that it intended

to rely on. Any suggestion that they were unable to dispute the government

expert’s findings or her credibility is purely speculative. Accordingly, the agency

did not violate Petitioners’ due-process rights by denying discovery of the expert’s

report.

                                           V.

      For the reasons stated, the DEA Acting Administrator’s decision to revoke

Jones Pharmacy’s registration to dispense controlled substance was not “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with the law.”

See 5 U.S.C. § 706(2)(A). The factual findings underlying that decision were

supported by substantial evidence, and Petitioners have demonstrated no fatal flaw


                                           22
             Case: 16-17346     Date Filed: 01/29/2018   Page: 23 of 23


in the proceedings or reasoning leading to the revocation decision. See High Point,

850 F.3d at 1193–94.          Finally, Petitioners do not challenge the DEA’s

determination that Jones Pharmacy’s practices are an appropriate basis to deny

SND Healthcare’s application for registration. Accordingly, we deny Petitioners’

petition for review.

      PETITION DENIED.




                                         23